Grant, J.
(after stating the facts). The court directed a verdict for the plaintiff upon the ground that the plaintiff did not have the fair and impartial trial she was entitled to under the laws of the association. The chief reason for so directing a verdict appears to be that, in the opinion of the learned circuit judge, referring the appeal to a committee was not a compliance with its contract,. *497providing for an appeal to and a determination by the great bive.
There is no claim of fraudulent conduct on the part of the defendant or its officers. The judge, in instructing the jury, said that the defendant followed its usual course upon the appeal, and did not act in bad faith. The defendant’s articles of association and its by-laws provide a tribunal of its own members to hear and determine all claims against it on the part of its members, and provide that such finding shall be final. These provisions are the same that have repeatedly been before this court in similar organizations, and have been sustained. A citation of authorities is unnecessary. These provisions are fully understood by applicants, and they become members knowing that they form a part of their voluntary contract. They also understand that these hearings cannot and are not conducted under the legal rules of evidence, or with the formalities of a suit at law. The committee on appeals and grievances is provided for by one of the standing laws of the order. Section 38. Its duty is “to examine all appeals, * * * and report to the great hive the same, together with its recommendations.”
No one asked, either on behalf of the plaintiff or the defendant, to produce any witnesses, or to have them sworn, before the great hive or its committee. It seems to have been understood that the committee and the great hive were both-proceeding in the usual manner. The affidavits were many, both for and against the claim. The plaintiff submitted to the great hive and the committee the only testimony (the affidavit of plaintiff) .which was not taken before the great executive committee. This evidence was available to both sides, and it appears that plaintiff’s attorney, in his argument before the great hive, fully referred to it and argued the facts. It is true that Dr. Cook, in her argument before the great hive, in the presence of defendant’s attorney, referred to statements made to her by one of the decedent’s neighbors. This statement would, of course, have been incompetent in a court of law, and the *498defendant’s attorney promptly told the members of the great hive that it was 'their duty not to consider it. If these proceedings are to be controlled by the rules governing suits at law, probably not one of the hearings before these orders could be sustained. Rose v. Supreme Court, Order of Patricians, 126 Mich. 577 (85 N. W. 1073), does not control this case. That differs from this in one important and decisive particular. There the claimant on appeal, before both the judiciary board of investigation and the supreme court of the order, protested against the sufficiency of the ex parte affidavits, and asked that the witnesses be produced, and he be allowed to cross-examine them, and this was refused, while in this >case the plaintiff acquiesced in all that was done. In that case the entire proceeding was conducted without regard to fairness and justice.
The great hive consists of 540 members. Much of its work must necessarily be done by committees. He who desires to have his evidence produced in the first instance before this large body, instead of in the usual way provided by its by-laws, must ask that this course be taken before he can be heard to complain. This claim on appeal came before it in the usual method, and the one provided by its laws, and without protest or objection from any one. The beneficiary is subject to the contract made by the insured. We think the great hive had jurisdiction; that at no stage of the proceedings was jurisdiction lost; and that its action was final.
The judgment is reversed, and new trial ordered.
The other Justices concurred.